Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 6/21/22 has been entered. Claims 19, and 23-24 have been canceled.  Claims 2-3, 12, 18, 20, and 25-27 have been amended.  Claims 1-18, 20-22, and 25-30 remain pending in the application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Theodore W. Olds III (Reg. No. 33,080) on 7/28/22.
The application has been amended as follows: 

Claim 3, Lines 5-6 - “the sun, intermediate and ring gears” has been changed to --the sun gear, the intermediate gears and the ring gear

Allowable Subject Matter
Claims 1-18, 20-22, 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-18, 20-22, 25-30 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “a ratio of the first circumferential offset distance and the third circumferential offset distance is between 0.25 and 0.75” and “the helix angle of the first plurality of gear teeth is different from the helix angle of the second plurality of gear teeth” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1-17.
Additionally, the prior art of record does not teach “each of the double helical gears is a one-piece gear”, “a ratio of the first circumferential offset distance and the third circumferential offset distance is between 0.25 and 0.75”, and “wherein the first plurality of gear teeth and the second plurality of gear teeth are disposed at a helix angle relative to the respective axes, and the helix angle is between 30 degrees and 35 degrees” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 18, and 25-30.
Additionally, the prior art of record does not teach “each of the double helical gears is a one-piece gear” and “wherein the ratio of the first circumferential offset distance and the third circumferential offset distance is between 0.15 and 0.25, or is between 0.75 and 0.85” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 20-22.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8/6/22